Exhibit 10.1 The Hanover Insurance Group, Inc. 2017-2018 Compensation of Non-Employee Directors — For the annual service period beginning on May16, 2017, the date of the 2017 Annual Meeting of Shareholders— Standard Fees Description Annual Director Retainer - Stock Component - $125,000 valuation - Granted on May 16, 2017. Issued pursuant to Company’s 2014 Long-Term Incentive Plan (the “2014 Plan”) - Cash Component - $90,000 - Payable on or after May 16, 2017 Committee Chairperson Annual Retainer (payable in addition to Committee Annual Retainer) - $21,000 for the chairperson of the Nominating and Corporate Governance Committee, payable on or after May 16, 2017 - $21,000 for the chairperson of the Compensation Committee, payable on or after May 16, 2017 - $36,000 for the chairperson of the Audit Committee, payable on or after May 16, 2017 Chairman of the Board Retainer - $125,000 - Payable on or after May 16, 2017 Committee Annual Retainer - $10,000 for each member of the Nominating and Corporate Governance Committee, payable on or after May 16, 2017 - $10,000 for each member of the Compensation Committee, payable on or after May 16, 2017 - $15,000 for each member of the Audit Committee, payable on or after May 16, 2017 Deferred Compensation Plan - Directors may defer receipt of their cash and stock compensation (including any cash compensation that is converted to into stock under the Conversion Program). Deferred cash amounts are accrued in a memorandum account that is credited with interest derived from the so-called General Agreement on Tariffs and Trade (GATT) Rate (2.86% in 2017). All deferrals are pursuant to The Hanover Insurance Group, Inc. Non-Employee Director Deferral Plan. Conversion Program - At the election of each director, cash retainers may be converted into Common Stock of the Company with such stock issued pursuant to the 2014 Plan Reimbursable Expenses - Travel and related expenses incurred in connection with service on the Board of Directors and its Committees. Matching Charitable Contributions - Company will provide matching contributions to qualified charitable organizations up to $5,000 per director per year
